Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 7/27/2022, the following has occurred:
Claims 1-20 have been amended
Claims 1-20 are pending
Examiner Note
This instant Quayle Action has a few changes that need to be made to the Drawings, Specification, and Claims. Should Applicant need any clarification, Examiner is available for interview.
Drawings
The supplemental drawings filed on 07/27/2022 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16’" and "16" have both been used to designate the gas generator in figures 1 and 3, respectively. It is believed that the amendment failed to designate the gas generator 16 in figure 3 as 16’. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	
The amendments to the specification filed on 7/27/2022 are objected to because of the following informalities:
The following changes to the abstract and paragraph 27 are respectfully suggested:
The amended abstract should be shorted to within the range of 50 to 150 words in length as set forth in MPEP 608.01(b), as per the proper language and format for an abstract of the disclosure. Currently, the amended abstract is 184 words in length
Paragraph 26 lines 7-10, reference character 17 has been used to designate both a gear box and a drive sprocket gear. The amendment to change the instance of “a gear box 16” to “a gear box 17” in lines 7-8 of paragraph 26 is incorrect. For consistency with the amended drawings, it should remain as “a gear box 16”
Claim Objections
The amendments to the claims filed on 7/27/2022 are objected to because of the following informalities:
The following changes to the claims are respectfully suggested:
Claim 1 line 8, it appears as though “shuttle” has been incorrectly placed before “driven”, and should have been placed to read “wheel driven shuttle vehicle”. 
Claim 7 line 5, it appears as though “said shuttle vehicle” was overlooked in the amendment and should read “said wheel driven shuttle vehicle”
Claims 2-13 are objected by virtue of dependency from at least claim 1
Appropriate correction is required. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regards to independent claims 1 and 14, the closest prior art of record to the claimed invention is Lipes et al. (US 20120288333 A1), hereinafter Lipes, in view of the attached non-patent literature to AgriEuro (Note an accessibility date of 6/7/2015).  
Regarding claim 1, Lipes teaches a seed bed sterilization system for preventing undesirable weeds from growth in said seed bed (Paragraph 1, “The present invention relates to an apparatus and method for sterilizing seed beds in soil by injecting hot pressurized water under the soil surface … to form a seed bed rid of weeds”), comprising
a wheel driven shuttle vehicle (Paragraph 22, “The carriage 30 is provided with a frame 38 having opposed spaced-apart vertical wheel support frame members 33 displaceable on wheels 33'”) having 
a frame for supporting a hot water reservoir (Figure 1A, water reservoir 48, which could be used to store water that is considered to be “hot”), 
a hot water applicator manifold housing (Figure 1A, water injecting chambers 10) displaceably supported on said frame for displacement from a storage position (Paragraph 22, “water injecting chambers 10 to be positioned from a disengaged position, above the soil surface 31’”) to a seed bed contact position (Paragraph 22, “… to an engaged position into the soil surface” where in the engaged position the water injecting chambers 10 contact the seed bed) where hot water is discharged under pressure from a lower soil contact surface of said hot water applicator manifold housing (Paragraph 18, “the side walls 11 and 11' are configured to penetrate or slice into the soil 31 in at least a lower region thereof where the jet holes are disposed whereby pressurized hot water 32 can be injected into the soil”) and into said seed bed at a substantially constant rate (Paragraph 5, “[injecting] pressurized hot water under the top surface of a soil to form a seed bed by displacing the hot water injecting chamber over the soil” Where it is understood the water injection and displacement are substantially at constant rates during use).
But fails to teach the shuttle vehicle being displaced by a constant speed drive and manually guidable by an operator person using directional control means, and
A self-contained mobile water heating vehicle having a water heater for heating water to be contained in said hot water reservoir, 
conduit means disconnectably securable between said water heater and said hot water reservoir and a controllable valve, 
a dual-function water pump mounted on said shuttle vehicle and connected between an outlet of said hot water reservoir and said controllable valve, said controllable valve having operable control means to direct water flow there through to a selected one of two outlet ports of said controllable valve, 
one of said conduit means connecting an outlet of said water heater to an inlet of said hot water reservoir, 
another of said conduit means of said pair of conduits connecting an inlet of said water heater to one of said two outlet ports of said controllable valve, and 
a hot water supply conduit interconnecting the other of said two outlet ports of said controllable valve to said manifold housing, 
said dual-function pump controlling water flow through said controllable valve.
However, AgriEuro teaches a vehicle being displaced by a constant speed drive (“1 forward gear”) and manually guidable by an operator person (Annotated Figure 1, the handlebars are understood to be for directional control of the vehicle by an operator person).

    PNG
    media_image1.png
    441
    549
    media_image1.png
    Greyscale

Annotated Figure 1: Self-propelled power barrow with sprayer pump of AgriEuro

Lipes and AgriEuro are considered to be analogous because they are both in the same field of agricultural spraying equipment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the carriage 30 of Lipes to implement the self-propelled and manually guidable features of AgriEuro. This would be done by providing the typically towed carriage 30 of Lipes with an engine, drivetrain, and driven wheels, such that an operator could steer the vehicle with the handlebars. These modifications would provide the predictable result and benefit of allowing for the seed bed sterilization system of Lipes to have maneuverability in tight spaces, as suggested by AgriEuro, regarding the self-propelled pneumatic Tractor wheels and rear pivoting wheels, “The pneumatic Tractor wheels ensure really good drive, even on not perfectly even or sloping terrain (up to a good 20%). The rear pivoting wheels ensure [maneuverability] in tight spaces”.
Furthermore, while Lipes modified by AgriEuro teaches the vehicle being displaced by a constant speed drive and manually guidable by an operator person, it is insufficient in teaching directional control means as interpreted under 35 U.S.C. 112(f), which require the features described in the Claim Interpretation section of this Office Action, above.
Finally, it is understood that the remaining parts of claim 1 that aren’t taught by Lipes, or any modification thereof, are related to the self-contained mobile water heating vehicle. While the carriage 30 of Lipes includes a hot water generator 16 and pump 49, they are arranged such that water at no particularly high temperature in the tank is pumped through the hot water generator, raising its temperature as described in Paragraph 25, and sent directly to the plurality of plates 11 for injecting the heated water into the soil. Modifying the carriage 30 of Lipes to relocate the hot water generator to an external unit, and then providing an additional valve for use in selectively recirculating the water through the heater when a connection is formed between the two vehicles would not be an obvious modification to one of ordinary skill in the art. Furthermore, this feature is not taught by the prior art and it would destroy the principle operation of Lipes, where water is heated as it is being pumped into the ground. 
Also, it is important to note the distinction between the hot water applicator manifold housing of the instant application and the water injecting chambers 10 of Lipes. It is recognized that the instant application is directed to a substantially horizontal applicator, while Lipes is directed to a vertical applicator; however, in both cases, the limitation of claim 1 “hot water is discharged under pressure from a lower soil contact surface” is met. At least the following references teach an applicator in the horizontal orientation:
DE 202018100345 U1
DE 202013008922 U1
ES 2308373 T3, figure 5
US 6047900 A
JP 03259021 A
Claims 2-13 are allowed by virtue of dependency from claim 1.
Regarding Claim 14, Lipes teaches a method for sterilizing seeds of weeds present in a vegetable seed bed comprising the steps of:
i) providing a wheel driven shuttle vehicle (Figure 1, carriage 30) having a hot water reservoir (Figure 1, water reservoir 48, which is understood to contain water which becomes hot, i.e. a hot water reservoir), a hot water applicator manifold housing (Figure 1, water injecting chambers 10), and a dual-function pump (Figure 1, pump 49). 
 (iii) filling said hot water reservoir with water (Paragraph 17, “A water reservoir 48 provides a supply of water” it is understood that the reservoir would first need to be filled),
 (xi) positioning said hot water applicator manifold onto said seed bed with said shuttle vehicle disposed there over (Paragraph 5, “[injecting] pressurized hot water under the top surface of a soil to form a seed bed by displacing the hot water injecting chamber over the soil” where in Figure 1 it is understood that the carriage 30 is above the water injecting chambers 10), and
(xii) switching on said dual-function pump (Paragraph 17, the water is supplied to the hot water generator 16 by turning on the pump 49) with hot water from said hot water reservoir being injected under pressure (Paragraph 17, “The jet holes 14 communicate with a respective manifold 15 which is connected by flexible conduits 17 to a hot water generator 16 to supply pressurized hot water 16”. Where it is understood that the pressurized hot water is ultimately supplied by the water reservoir 48, “A water reservoir 48 provides a supply of water to the hot water generator 16 via a pump 49”) from a lower surface of said hot water applicator manifold housing and into said seed bed (Paragraph 18, “the side walls 11 and 11' are configured to penetrate or slice into the soil 31 in at least a lower region thereof where the jet holes are disposed whereby pressurized hot water 32 can be injected into the soil”) to sterilize any undesirable weed seeds (Paragraph 1, “The present invention relates to an apparatus and method for sterilizing seed beds in soil by injecting hot pressurized water … to form a seed bed rid of weeds”).
	But fails to teach 
i) providing a wheel driven shuttle vehicle having a controllable valve, 
(ii) providing a self-contained mobile hot water heater vehicle having a water heater with inlet and outlet connections to permit water flow through said water heater, a burner for heating water in said water heater and burner control means,
(iv) establishing a conduit connection between said outlet connection of said water heater and to an inlet of said hot water reservoir and said inlet of said water heater to a first outlet port of said controllable valve,
(v) operating said dual-function pump to circulate water in a continuous flow path through said water heater and said hot water reservoir,
(vi) monitoring the temperature of said water in said continuous flow path,
(vii) controlling said burner to control the heating temperature of said water in said flow path flowing through said water heater,
(viii) shutting said dual-function pump and said burner once a desired temperature has been detected by step (vi),
(ix) operating said controllable valve to close said first outlet port and open a second outlet port thereof to provide for hot water flow from said hot water reservoir to said hot water applicator manifold,
(x) disconnecting said conduit connections of step (iv), 
(xii) switching on a drive of said wheel driven shuttle vehicle to cause said shuttle vehicle to be displaced over and along said seed bed at a predetermined constant speed while a user person guides said shuttle vehicle along said seed bed
However, AgriEuro teaches 
(xii) switching on a drive of a wheel driven shuttle vehicle (Annotated Figure 1, it is understood that there is a drive mechanism that is selectively activated to propel the power barrow “Lower metal lever: operates forward gear”) to cause said shuttle vehicle to be displaced over and along said seed bed at a predetermined constant speed (It is understood that activating the “1 forward gear” caused the forward movement of the vehicle. When modifying the drive to the carriage 30 of Lipes, it is understood to be driven along a seed bed) while a user person guides said shuttle vehicle along said seed bed (Annotated Figure 1, the handlebars are understood to be for directional control of the vehicle by an operator person. It is understood that when modifying the drive to the carriage 30 of Lipes, it would be driven along a seed bed).

    PNG
    media_image1.png
    441
    549
    media_image1.png
    Greyscale

Annotated Figure 1: Self-propelled power barrow with sprayer pump of AgriEuro
Copied from above

Lipes and AgriEuro are considered to be analogous because they are both in the same field of agricultural spraying equipment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the carriage 30 of Lipes to implement the self-propelled and manually guidable features of AgriEuro. This would be done by providing the typically towed carriage 30 of Lipes with an engine, drivetrain, and driven wheels, such that an operator could steer the vehicle with the handlebars. These modifications would provide the predictable result and benefit of allowing for the seed bed sterilization system of Lipes to have maneuverability in tight spaces, as suggested by AgriEuro, regarding the self-propelled pneumatic Tractor wheels and rear pivoting wheels, “The pneumatic Tractor wheels ensure really good drive, even on not perfectly even or sloping terrain (up to a good 20%). The rear pivoting wheels ensure [maneuverability] in tight spaces”.
Finally, it is understood that the remaining parts of claim 1 that aren’t taught by Lipes, or any modification thereof, are related to the self-contained mobile water heating vehicle. While the carriage 30 of Lipes includes a hot water generator 16 and pump 49, they are arranged such that water at no particularly high temperature in the tank is pumped through the hot water generator, raising its temperature as described in Paragraph 25, and sent directly to the plurality of plates 11 for injecting the heated water into the soil. Modifying the carriage 30 of Lipes to relocate the hot water generator to an external unit, and then providing an additional valve for use in selectively recirculating the water through the heater when a connection is formed between the two vehicles would not be an obvious modification to one of ordinary skill in the art. Furthermore, this feature is not taught by the prior art and it would destroy the principle operation of Lipes, where water is heated as it is being pumped into the ground. 
Claims 15-20 are allowed by virtue of dependency from claim 14.
Response to Arguments
The previous objections to the drawings have been largely overcome as per Applicant’s amended drawings filed on 7/27/2022; however, new objections to the drawings are raised.
The previous objections to the specification have been largely overcome as per Applicant’s amended specification filed on 7/27/2022; however, new objections to the specification are raised.
The previous objections to the claims have been largely overcome as per Applicant’s amended claims filed on 7/27/2022; however, new objections to the claims are raised.
While not “objected to”, per se, the previous claim limitations interpreted under 35 U.S.C. § 112(f) have been amended to no longer invoke said interpretation. 
The previous claim rejections under 35 U.S.C. § 112(b) have been overcome as per Applicant’s amended claims filed on 7/27/2022.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the objection(s) to the specification, drawing, and claims, as detailed above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762